UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 10, 2007 (August 9, 2007) SONICWALL, INC. (Exact name of registrant as specified in its charter) California (State or Other Jurisdiction of Incorporation) 000-27723 (Commission File Number) 77-0270079 (I.R.S. Employer Identification Number) 1143 Borregas Avenue Sunnyvale, California 94089 (408)745-9600 (Address, including zip code and telephone number, of principal executive offices) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communication pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS On August 9, 2007, Mr. Keyur Patel informed the Board of Directors that he will be unable in the future to make the necessary time commitment as a member of the Board and had decided to resign from the Board effective immediately. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sonicwall, Inc. Date:August 10, 2007 By: /s/ Robert D. Selvi Robert D. Selvi Chief Financial Officer
